Affirmed and Memorandum Opinion filed January 14, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00470-CR
                              NO. 14-13-00471-CR
                              NO. 14-13-00472-CR

                    RODNEY BRAND CRAWFORD, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1332181, 1332182 & 1332183

                    MEMORANDUM                   OPINION


      Appellant entered pleas of guilty to three counts of aggravated robbery. On
May 9, 2013, the trial court sentenced appellant to confinement for 45 years in
prison on each case with the sentences to run concurrently. Appellant filed a timely
notice of appeal.
      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
45 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2